DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 03 NOV 22 is acknowledged.  Claims 1-8 and 17-22 have been canceled by Applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,096,079 to Zajk (cited by Applicant).
Re: claim 9, Zajk discloses the claimed invention including a lock mechanism for a firearm (e.g., Fig. 1, and/or col. 16, lines 36-43, e.g., 16:36-43), said lock mechanism comprising: a trigger 11, e.g., Figs. 3-6, 8-9, and 12-16, pivotable about a trigger pivot point 38; and a hammer 18 pivotable about a hammer pivot point 53, with a toggle line CL being defined between the trigger pivot point and the hammer pivot point, said trigger progressively pivoting about the trigger pivot point (6:48-59), from a preparatory trigger position, e.g., Fig. 12, to an imminent release trigger position, e.g., Fig. 16, to drive the hammer about the hammer pivot point, from a preparatory hammer position to an imminent release hammer position (as shown), said trigger contacting the hammer (via 34, but see 6:19-24) at a contact point disposed on a first side of the toggle line when the trigger is in the preparatory trigger position and the hammer is in the preparatory hammer position (at intersection of  LOAF LOAN, e.g., Fig. 7, which is below CL, e.g., Figs. 6 and 12), said contact point being shifted to be disposed on a second side of the toggle line, opposite the first side, when the trigger is in the imminent release trigger position and the hammer is in the imminent release hammer position, e.g., Figs. 13-14.
Presuming an argument that Zajk fails to disclose a “lock mechanism” as recited, it must be noted that the recitation is in the preamble.  It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  Here, the portion following the preamble does not depend for completeness thereon.  Indeed, there is nothing in the claims to suggest any locking function results or is enabled, established, achieved, etc., because the term only applies to the mechanism itself.  As such, “lock” is purely adjectival and cannot serve to limit the recited structure.
Regardless or alternatively, the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.  Thus, Zajk need not rely on any of Applicant’s terminology in order to anticipate the claimed subject matter.
Presuming an argument that the trigger does not contact the hammer (rebutting examiner’s reliance on intermediate part, hammer dog 34), as cited above Zajk discloses that should such be eliminated, “trigger 11 may directly engage a portion of hammer 18 for cocking the hammer,” 6:22-24.  Given the overall disclosure of Zajk, any such direct engagement would have to be sufficiently akin to hammer dog 34 in order for the trigger mechanism to function.
Thus, these arguments must fail.
Re: claim 14, Zajk further discloses said progressive pivoting of the trigger, from the preparatory trigger position to the imminent release trigger position, being achievable upon application to the trigger of a gradually decreasing trigger pull force, 1:59-63 and 9:6-10.  Therein, Zajk discloses a decrease in magnitude of trigger pull pressure or force requirements and reducing the abruptness of that decrease (but not eliminating it), which suffices.
Re: claim 15, Zajk further discloses wherein the firearm is configured to launch a projectile in a lateral direction (inherent in the disclosure of firearms), said lock mechanism further comprising: a stirrup 150 connected to the hammer at a stirrup connection point 36; and a spring 31 operably connected to the stirrup at a spring connection point (where strut 64 meets 150 or at the opposite end of 64) such that the spring yieldably resists pivoting of the hammer from the preparatory hammer position to the imminent release hammer position, 6:28-29, one of said spring connection point, said hammer pivot point, and said stirrup connection point being offset relative to and laterally spaced between the others of said points so as to be a vertex of an intermediate angle cooperatively defined by said points (all are laterally spaced, see, e.g., Figs. 3-5; and, given hammer pivot point 53, the spring connection point being where 64 meets 150 meets a vertex of an intermediate angle requirement), said intermediate angle increasing in magnitude as the hammer pivots from the preparatory hammer position to the imminent release hammer position (best shown in, e.g., Figs. 12-16).
Allowable Subject Matter
Claims 10-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
13-Dec-22